CHRISTIAN, Judge.
The offense is aggravated assault; the punishment, a fine of $1/5.
Opinions on former appeals are found in 124 Tex.Cr.R. 366, 62 S.W.(2d) at page 128, and (Tex.Cr.App.) 75 S.W.(2d) at page 878.
We deem it unnecessary to set forth the testimony; it being substantially the same as that adduced during the former trials.
Notice of appeal was given January 28, 1935. The bills of exception were filed April 29, 1935. We are precluded from *715considering said bills in view of the fact that they were filed more than 90 days after notice of appeal was given. See article 760, C.C.P. and Stroud v. State, 124 Tex.Cr.R. 56, 60 S.W.(2d) 439.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.